[Cite as State v. Flowers, 2019-Ohio-4366.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2018-CA-129
                                                   :
 v.                                                :   Trial Court Case No. 2018-CR-526
                                                   :
 JERRAD FLOWERS                                    :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                              OPINION

                           Rendered on the 25th day of October, 2019.

                                              ...........

JOHN M. LINTZ, Atty. Reg. No. 0097715, Assistant Prosecuting Attorney, Clark County
Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

BENJAMIN W. ELLIS, Atty. Reg. No. 0092449, 805-H Patterson Road, Dayton, Ohio
45419
      Attorney for Defendant-Appellant

                                              .............




DONOVAN, J.
                                                                                          -2-


       {¶ 1} Flowers was convicted, following a guilty plea, on one count of improper

handling of a firearm in a motor vehicle, in violation of R.C. 2923.16(B), a felony of the

fourth degree. The trial court imposed a sentence of nine months.

       {¶ 2} Appellate counsel for Jerrad Flowers has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), asserting that there are

no meritorious issue for appellate review. We granted Flowers the opportunity to file a

pro se brief assigning any errors for our review, but no brief was filed.1

       {¶ 3} Counsel for Flowers asserts that he “carefully reviewed the original court file,

as well as the transcript of proceedings prepared in this case, and can find no non-

frivolous assignments of error prejudicial to the rights of appellant which may be argued

to this court on appeal.” Counsel asserts three potential assignments of error. They

are as follows:

              THE TRIAL COURT ERRED IN FAILING TO MAKE FACTUAL

       FINDINGS PURSUANT TO R.C. 2951.03(B)(5).

              THE TRIAL COURT ERRED IN CONSIDERING POTENTIALLY

       INFLAMMATORY          AND     SPECULATIVE        INFORMATION          DURING

       SENTENCING.

              THE TRIAL COURT ABUSED ITS DISCRETION IN SENTENCING

       APPELLANT TO PRISON RATHER THAN COMMUNITY CONTROL.

       {¶ 4} Flowers’s assigned errors are all directed to the imposition of his sentence

and do not involve his conviction for improper handling of a firearm in a motor vehicle.


1
 We note that on April 9, 2019, Flowers filed a pro se motion to dismiss this appeal. This
Court overruled the motion, noting that it does not permit parties to proceed pro se while
represented by counsel.
                                                                                        -3-


This Court’s review of the Ohio Department of Rehabilitation and Correction’s website

reveals that Flowers is no longer an inmate, nor is he subject to post-release control. See

State v. Erdman, 2d Dist. Montgomery No. 25814, 2014-Ohio-2997, ¶ 3 (taking judicial

notice appellant’s name is not listed on the ODRC website); State v. Robinson, 2d Dist.

Montgomery Nos. 26712, 26713, 2016-Ohio-3277, fn. 1. Since Flowers has completed

his sentence, “we cannot provide any meaningful remedy. ‘We cannot restore to him

any of the time he spent in jail on this conviction.’ State v. MacConnell, 2d Dist. No.

25437, 2013-Ohio-4947, ¶ 9. Consequently, this appeal is moot. See id.; State v.

Kinnison, 2d Dist. Darke No. 2010 CA 1, 2011-Ohio-6324, ¶ 7 * * *.” Robinson at ¶ 4.

      {¶ 5} This appeal being moot, it is dismissed.

                                     .............



HALL, J. and TUCKER, J., concur.




Copies sent to:

John M. Lintz
Benjamin W. Ellis
Jerrad Flowers
Hon. Douglas M. Rastatter